Citation Nr: 1648387	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  13-00 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and anxiety.

3.  Entitlement to service connection for degenerative disc disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to September 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for PTSD, anxiety, tinnitus, and degenerative disc disease.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's January 2013 substantive appeal (VA Form 9), he requested a Board videoconference hearing.  

A Board videoconference hearing was scheduled in June 2014.  Notification of the scheduled hearing was mailed in May 2014 and June 2014.  However, a review of the claims file reveals that the hearing notices were not mailed to latest address of record per 38 C.F.R. § 3.1(q).  In this regard, the Board observes that in the VA Form 9, the appellant provided an updated address additionally a VA Form 21-526, received in May 2013 mirrors this address.  [VBMS currently indicates a different address.]  There is no indication that the hearing notice was sent to the Veteran's updated address.  Consequently, the Veteran failed to report to the scheduled hearing.

As the hearing notifications were mailed to the incorrect address, and there being no indication that the Veteran has withdrawn his request for a hearing, the Board finds that good cause has been shown for the Veteran's failure to report to the scheduled Board hearing.  38 C.F.R. § 20.702(c)(2).  Considerations of due process mandate that the Board not proceed with review of the claim on appeal without affording the Veteran an opportunity for his requested hearing.  Therefore, a remand is required in this case. See 38 U.S.C.A. § 7107 (b) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1.  Verify the Veteran's mailing address.

2.  Thereafter, schedule the Veteran for a Board videoconference hearing.  He should be afforded, at his latest address, appropriate notice of the time, date, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).




